OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OF TEXAS   |t5
            office ifiisiiT0'STs^sTf^%
            STATE OF TEXAS
                                                       02 1R
                                                       0002003152     APR 17 2015
4/15/2015                                              MAILED FROM ZIPCODE 78701
LOVETT, LAMAR          Tr. Ct.^i4cTtiLi^10590#)94-C                     WR-76,670-06
On this day, this Court has deniea^pfSlicanf'si'MOTION FOR JUDGEMENT IN
THE COURT OF CRIMINAL APP^gS^R^UANT".                     ge/?(l/) kJai7€/lf
                                                                 Abel Acosta, Clerk
                           LAMAR LOVETT
                                                  TDC #1687455
                                                                                    i*j&,